Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 09/21/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,261,409 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation, “a layered structure of the light-semitransmissive film and the light shielding film”. It is unclear if said limitation refer to a same limitation in claim 1 (line 15) or a different feature.
Claim 16 recites “a light shielding pattern” in lines 9 and 11. It is unclear is said terms refer to the same or different features. 
Claim 16 further recites “a mixture of a chlorine gas and an oxygen gas” in lines 3-4 and lines 9-10. It is unclear is said terms refer to the same or different mixture. 
Claim 17 further recites “a transfer pattern” in lines 2-3, “a transfer mask” in line 2. It is unclear is said terms refer to similar limitations in claim 16 or different features.
Claim 17 further recites “a semiconductor substrate”. It is unclear if it refers to “a transparent substrate” in claim 1 or different feature.
Correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over INAZUKI et al. (US Pub. 2013/0059235).
Regarding claim 1, INAZUKI teaches a mask blank having a structure in which a light- semitransmissive film 50, and a light shielding film (30 & 20) are layered in the stated order on a transparent substrate 1 (Fig. 3), 
the light-semitransmissive film 50 at least containing silicon (Fig. 1-3, Para [0046]), 
the light shielding film (e.g. 20 & 40) comprising a layered structure of a lower layer 20 and an upper layer 40 (Fig. 3), 
the light shielding film containing at least containing chromium (Fig. 3, Para [0046-0048]),
the light shielding film has a thickness of 35 nm or more and 55 nm or less (e.g. see Para [0021] wherein INAZUKI discusses a thickness of 35 nm for light shielding film. As such, using a thickness of 35 nm would have been obvious and within the routine skill in the art);
the lower layer 20 has a thickness of 84% or more and 97% or less with respect to a total thickness which is a combined thickness of both the lower layer 20 and the upper layer 40 (e.g. Para 0057] wherein a thickness of 0.5 nm, 0.7 nm or 1 nm is taught for the upper layer 40 (Para [0057]) and a thickness of 6 nm is taught for the lower layer 20 (Para [0054]) that meets the claim dimension. For instance, one of the ordinary skill 
the lower layer 20 having a content of the chromium of less than 60 atom %, and a content of oxygen of 20 atom % or more (abstract, claim 1 and Para [0053-0054], wherein a chromium content of 60 atom % and an oxygen content of about 20 atom % is taught. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), 
the upper layer 40 having a content of the chromium of 65 atom % or more, and a content of oxygen of less than 20 atom % (abstract, claim 1 and Para [0056], wherein a chromium content of 70 atom % and an oxygen content of about 20 atom % is taught. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), 
the upper layer 40 having a thickness of 1.5 nm or more and 8 nm or less (e.g. Para [0018-0019 & 0057]), 

Regarding claim 2, INAZUKI teaches the mask blank according to claim 1, wherein the lower layer has a content of the chromium of 40 at % or more (Para [0051-0053]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, INAZUKI teaches the mask blank according to claim 1, wherein the lower layer has a content of the oxygen of 30 at % or less (Para [0051-0053]). Notwithstanding, it has been held that where the general conditions of a claim 
Regarding claim 6, INAZUKI teaches the mask blank according to claim 1, wherein a layered structure of the light-semitransmissive film and the light shielding film has a transmittance of 0.2% or less with respect to an ArF excimer laser light (wavelength: 193 nm) (INAZUKI teaches the same material composition as the applicants for the light-semitransmissive film and the light shielding film. As such, it would have been obvious to one of the ordinary skill in the art to determine that Inazuki’s device would be capable having a transmittance of 0.2% or less with respect to an ArF excimer laser light (wavelength: 193 nm)).
Regarding claim 16, as best understood, INAZUKI teaches a method of manufacturing a transfer mask using the mask blank of claim 1, the method comprising: forming a transfer pattern, which corresponds to a final transfer pattern to be formed in the light-semitransmissive film, in the light shielding film by dry etching using a mixture gas of a chlorine gas and an oxygen gas (e.g. Para [0014 & 0051-0053], also see Fig. 1-3 and respective text); forming the final transfer pattern in the light-semitransmissive film by dry etching using a fluorine-based gas (Para [0014, 0017, 0024]) and using as a mask the light shielding film (30 & 20), in which the transfer pattern has been formed (Fig. 1-3 and respective text); and forming a light shielding pattern in the light shielding film by dry etching using a mixture gas of a chlorine gas and an oxygen gas, and using 
Regarding claim 17, as best understood, INAZUKI teaches a method of manufacturing a semiconductor device, comprising patterning and transferring a transfer pattern of a transfer mask, which is manufactured by the method of manufacturing a transfer mask of claim 16, on a semiconductor substrate by a lithography method using the transfer mask (Fig. 1-5 and respective text).
Response to Arguments
Applicant's arguments filed 03/02/21 have been fully considered but they are not persuasive. Contrary to the applicant’s argument, INAZUKI expressly teaches chromium and oxygen parameters that meet the claim range (see rejection above and associated teaching in Para [0021 and 0051-0057]). Further, the thickness for the lower and upper layers (20 & 40) taught and discussed in Inazuki’s Para [0051-0057] meet the claim range for thickness of said layers. For instance, one of the ordinary skill would pick a thickness of 0.7 nm for the upper layer 40 and a thickness of 6 nm for the lower layer 20 as taught by INAZUKI. The combined thickness of the two layers is 6.7 nm and the lower layer thickness can be 90% of the total thickness or 6.03 nm, which is within the thickness range taught in the claim. Further, INAZUKI expressly teaches a chromium content of 70 atom % for the upper layer 40 in Para [0056] and chromium content of about 60 atom % for the lower layer 20 in Para [0053] and an oxygen content of about 20 atom % of oxygen for both lower and upper layers. This concentration parameter is well within the claim range, and the applicant’s argument appears to be beyond the claim scope. The Examiner would like to point out that it is the claims that define the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894